 84DECISIONS OF NATIONAL LABOR RELATIONS BOARDWeyerhauser Company1andInternational Brotherhood of Pulp,Sulphite and Paper Mill Workers,AFL-CIO,Petitioner.CaseNo. 11-RC 1450. July 11, 1961DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Jerry B. Stone, hearing offi-cer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Rodgers and Leedom].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the represen-tation of employees of the Employer within the meaning of Section9(c)(1) and Section 2(6) and (7) of the Act.4.The Petitioner seeks to represent a unit of production and main-tenance employees at the Employer's Turner Avenue and Hovis Roadplants in Charlotte, North Carolina.The Employer contends thatseparate units at each of the plants is appropriate.The Intervenor,United Papermakers & Paperworkers, AFL-CIO, agrees with thePetitioner's position.The Employer is engaged in the manufacture and sale of paperboxes. It employs approximately 120 employees in its folding cartondivision and approximately 170 in its shipping container division.Prior to February 1961, the Employer had one plant which housedboth divisions.Since then, it has almost completely relocated theshipping container division in a new plant 3 miles away, but the ship-ping container plant manager and 20 percent of the employees in thatdivision are still working in the old plant.There are factors which tend to support the appropriateness of sepa-rate plant units urged by the Employer. Thus, the divisions attemptto operate as separate units.Each plant keeps its own bookkeepingrecords and does its own hiring of employees. In addition, each di-vision has its own supervisors.On the other hand, both plants utilize production and maintenanceemployees of the same job classifications at similar wages and withequal fringe benefits.The plants are presently near one another and'The name of the Employer appears as amendedat thehearing.132 NLRB No. 5. WEYERHAUSER COMPANY85the Employer has informed folding carton division employees thatthey will be moved to a new plant on the same site as the shipping con-tainer division within 18 months.Whenever necessary, folding cartondivision employees have been temporarily transferred to the shippingcontainer division. In view of the common interest shared by employ-ees in both plants, and the fact that no' labor organization seeks torepresent employees of the two divisions separately, we find that asingle unit is appropriate 2Although the parties are agreed upon the general appropriatenessof a production and maintenance unit, the unit placement of certaincategories is in dispute.The Petitioner and the Intervenor would ex-clude the following categories of employees, whereas the Employerwould either include them or leave their, disposition to the Board.In the folding carton division : expediter, estimators, productionclerk, timekeepers, mailman, draftsman, samplemaker, shipping clerk,watchman, and foremen.In the shipping container division : timekeeper, payroll clerk, fac-tory order clerk, factory order clerk trainee, expediter, cost clerk,statistical clerk, sales service clerk, production planning clerk, truckschedule and receiving clerk, samplemaker, quality control inspectors,assistant to the director of quality control, and foremen.Expediters follow the progress of the paper products through theproduction line.They spend 40 to 60 percent of their time in theplant and keep the sales department informed as to the status ofcustomer orders.'The production clerk and the timekeepers work in the plant office.The former picks up the production data from plant machines; thelatter timecards and other related data 4The mailman picks up mailand packages around the plant.His mailroom is located in the plantand he is supervised by the maintenance foreman.He also runserrands in emergencies.5The factory order clerk and the factory order clerk trainee workin the plant office.They transcribe incoming sales, orders to forms tofacilitate production.They report to the plant manager but spendlittle time in the plant area.The truck schedule and receiving clerk schedules the movement oftrucks in both plants and receives incoming material which he oftenhandles himself.He has a small office in the receiving dock but spendsless than 50 percent of his time there.He has no supervisory status.We find that the employees in the above job classifications are plantclerical employees.Accordingly, we shall include them in the unit.2McAllister's Dairy Farms, Inc,118 NLRB 1117.8Westinghouse Air Brake Company,119 NLRB 1391, 1394.*Wm. R Whittaker Co, Ltd.,117 NLRB 339, 344.5 Brighton MiZ18, Inc.,97 NLRB 774 86DECISIONSOF NATIONAL LABOR RELATIONS BOARDThe estimator, and his counterpart in the shipping container di-vision, the sales service clerk, work in the general office under thesupervision of the office manager. They calculate labor and materialcoststo determine a selling price for the manufactured products ofeach division.6The payroll clerk works in the plant office and spends some time inthe plant area picking up data.However, he is on the general officepayroll and reports to the office manager.'The cost clerk and sta-tistical clerk both work under the direction of the office manageralthough the cost clerk has his office in the plant. The former usesproduction statistics to establish cost standards which are used inarriving at efficiency ratings; the latter gathers information on pro-duction and outgoing shipments .8The production planning clerk works in and around the plant butreports to the office manager.He helps plan the rate of productionand goods to be produced, and submits reports to the plant managersWe find that the employees in the above job classifications are officeclerical employees.We shall exclude them from the unit.The draftsman works in the general office under the supervisionof thesales servicemanager.He takes approved drawings and makesdrafts of great intricacy.We find that he is a technical employee.We shall exclude him.lsSamplemakers are supervised in part by the plant manager and inpart by thesales servicemanager.They make samples of productionitems for submission to the Employer's customers.The record doesnot indicate that they have any technical education or background.We find that the samplemakers 11 are not technical employees.Weshall include them.Quality control inspectors spend most of their time in the laboratory,performing standard tests of an elementary nature to determine thephysical strength and quality of the raw materials.At other timesthey inspect in the plant.A high school education is sufficient back-ground for their work. They exercise no supervisory duties.Theassistant to the director of quality control travels in his work and hasduties in two other plants in addition to the Charlotte plants.He doessomeon-the-spot inspecting and some testing in the laboratory.Heexercisesno authority over any of the employees.We find that neitherthe quality control inspectors 12 nor the assistant to the director ofquality control are technical employees or supervisors within the mean-ing of the Act. 'However, because the latter's presence in the Charlotteplants is intermittent, we find that his interests are not the same asEWm. R.Whittaker Co., Ltd.,supra, p342.7Wonderknst Corporation,123 NLRB 539 BarnhardtMannfactutingCompany,103 NLRB 261.6NorthropAircraft,Inc ,110NLRB 134911Litton Industries of Maryland,Incorporated,125 NLRB 722.11Mead-Atlanta Paper Company,123 NLRB 306.12United States Gypsum Company,117 NLRB1077, 1680. AMPRUF PAINT COMPANY, INC. -87those of the other employees.Accordingly, we shall include only the,quality control inspectors in the unit.The foremen in the printing, cutting, dyeing, glueing, and mainte-nance departments in the folding carton division, and the foremen inthe printing, finishing, shipping, and maintenance departments in theshipping container division all have the same degree of authority.They assign men to work, change them from one job to another andreprimand employees for unsafe work or violation of company rules.They attend the regular meetings of supervisors.They possess noauthority to hire or discharge employees, but their various recom-mendations concerning the status of subordinates are given muchweight by the Employer. Their production work is usually confined.to setting up the machines which the other employees will use.We:find that the foremen are supervisors within the meaning of the Act."We shall exclude them. As the record is inadequate to determine thesupervisory status of the shipping clerk, we shall permit him to votesubject to challenge.The watchman keeps unauthorized persons out of the plant.Hewears a uniform, carries a gun, and protects the Employer's propertyfrom theft.We find that he is a guard.We shall exclude him."We find that the following employees of the Employer constitute aunit appropriate for the purposes of collective bargaining within themeaning of Section 9(b) of the Act:All production and maintenance employees at the Employer'sTurner Avenue and Hovis Road plants in Charlotte, North Carolina,including expediters, timekeepers, production clerks, mailmen, sam-plemakers, truck schedule and receiving clerks, quality control in-spectors, factory order clerks and factory order clerk trainees, butexcluding estimators, sales service clerks, draftsmen, payroll clerks,cost clerks, statistical clerks, production planning clerks, the assistantto the director of quality control, office clerical employees, salesmen,professional employees, watchmen, guards, foremen, and supervisorsas defined in the Act.[Text of Direction of Election omitted from publication.]18Beneke Corporation,109 NLRB 1191.u Ertel ManufacturingCorp.,118 NLRB 1338.Ampruf Paint Company, Inc.andSteel,Paperhouse&ChemicalDrivers& Helpers,Local No.578, and PaintMakers Local1232,AFL-CIO.Case No. 21-CA-4099. July 12, 1961DECISION AND ORDEROn February 28, 1961, Trial Examiner David F. Doyle issued hisIntermediate Report in the above-entitled proceeding, finding that the132 NLRB No. 6.